— Appeal by the defendant from a judgment of the County Court, Suffolk County (Aylward, J.), rendered June 3, 1982, convicting him of resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the record discloses that there was ample evidence to support the jury’s verdict. Although there were certain inconsistencies in the testimony of the prosecution’s witnesses, the assessment of credibility and the weight to be accorded such testimony are for the trier of fact to resolve (see, People v Storm, 114 AD2d 477; People v Di Girolamo, 108 AD2d 755, lv denied 64 NY2d 1133; People v Leonard, 106 AD2d 470). Further, the defendant failed to request the justification charge to which he now claims he was entitled and, accordingly, the issue of law has not been preserved for appellate review (see, People v Thomas, 50 NY2d 467; People v Glinsman, 107 AD2d 710, lv denied 64 NY2d 889). We have examined the defendant’s remaining contention and find it to be without merit. Lazer, J. P., Niehoff, Lawrence and Kooper, JJ., concur.